Exhibit 10.1
(FORESTAR LOGO) [d66295d6629501.gif]
FORESTAR GROUP INC.
STOCK APPRECIATION RIGHT AGREEMENT
     This Agreement is entered into between FORESTAR GROUP INC., a Delaware
corporation (“Forestar”) and the Employee named above, and is an integral and
inseparable term of Employee’s employment as a salaried employee of Forestar or
one of its Affiliates. In consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, Forestar and the Employee
hereby agree as follows:

1.   Grant of Stock Appreciation Right. Pursuant to, and subject to the terms
and conditions set forth in the Plan, Forestar hereby irrevocably grants to the
Employee, as a matter of separate agreement and not in lieu of salary or any
other compensation for services, a Stock Appreciation Right covering the number
of shares of Common Stock stated above on the terms and conditions herein set
forth (the “SAR”).

2.   Governing Documents. This Agreement and the award hereunder are subject to
all the restrictions, terms and provisions of the Forestar Group Inc. 2007 Stock
Incentive Plan (as amended, the “Plan”) and of the Forestar Group Inc. Stock
Appreciation Right Terms and Conditions (the “Terms and Conditions”; and
together with the Plan, the “Plan Documents”) which are herein incorporated by
reference and to the terms of which the Employee hereby agrees. Capitalized
terms used in this Agreement that are not defined herein shall have the meaning
set forth in the Plan Documents.

3.   Exercise of SAR. The SAR shall become exercisable in installments on and
after each “Date Exercisable” as stated above. The SAR may be exercised in
whole, at any time, or in part , from time to time, as to all or any of the
shares as to which the SAR is then exercisable under the SAR (provided that the
SAR may not be exercised as to less than the lesser of 100 shares or the number
of shares as to which the SAR is then exercisable). The term of the SAR shall
commence on the Date of Grant and shall expire on the Expiration Date stated
above or such earlier date as is prescribed in the Plan Documents. Except as
otherwise provided in the Plan Documents, the SAR shall not be exercisable
unless the Employee shall, at the time of exercise, be an employee of Forestar
or one of its Affiliates. The SAR may be exercised only upon notice to Forestar
in accordance with, and subject to the terms and conditions of, this Agreement
and the Plan Documents.

4.   No Stockholder Rights. The Employee shall have none of the rights of a
stockholder with respect to the shares covered by the SAR.

5.   Payment Upon Exercise of SAR. Upon exercise of the SAR, the Employee shall
be entitled to receive from Forestar, without payment to Forestar (but subject
to required tax withholding), in the amount as determined under Section 3c. of
the Terms and Conditions and in the form as determined by the Committee in its
discretion at the time of payment.

6.   Employment Requirement. The Employee agrees that the Employee will remain
in the employ of Forestar or of an Affiliate for a period ending on one year
from the date hereof and that the Employee will, during such employment, devote
his or her time, energy and skill to the service of Forestar or such Affiliate
and the promotion of its interests, subject to vacations, sick leave and other
absences in accordance with the regular policies of Forestar or such Affiliate.
Notwithstanding the foregoing, if the Employee has been granted one or more
Options or stock appreciation rights under the Plan, the period of time during
which the Employee shall be obligated to remain in the employ of Forestar or of
an Affiliate hereunder and under the terms of such other option or stock
appreciation right agreement or agreements shall run concurrently and not

Stock Appreciation Right Agreement

-1-



--------------------------------------------------------------------------------



 



consecutively. Such employment shall be at the pleasure of Forestar or such
Affiliate and shall be at such compensation as Forestar or such Affiliate shall
determine from time to time. Upon termination of the Employee’s employment
(voluntary or involuntary, with or without cause) within the one (1) year period
described above without the written consent of Forestar or such Affiliate to
waive this requirement, the SAR shall forthwith terminate.

7.   Arbitration. The Employee and Forestar agree that this Agreement arises out
of, and is inseparable from, the Employee’s employment with Forestar or any of
its Affiliates. The Employee and Forestar further agree to final and binding
arbitration as the exclusive forum for resolution of any dispute of any nature
whatsoever, whether initiated by the Employee or Forestar, arising out of,
related to, or connected with Employee’s employment with, or termination by,
Forestar or any of its Affiliates. This includes, without limitation, any
dispute arising out of the application, interpretation, enforcement, or claimed
breach of this Agreement. The only exceptions to the scope of this arbitration
provision are claims arising under any written agreement between the Employee
and Forestar or its Affiliate that expressly provides that such claims are not
subject to binding arbitration. Arbitration under this provision shall be
conducted under the employment dispute rules and procedures of either the
American Arbitration Association or of JAMS/Endispute, according to the
preference of the party initiating such arbitration. Appeal from, or
confirmation of, any arbitration award under this paragraph may be made to any
court of competent jurisdiction under standards applicable to appeal or
confirmation of arbitration awards under the Federal Arbitration Act. This
arbitration provision and related proceedings shall be subject to and governed
by the Federal Arbitration Act.

8.   Miscellaneous. The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan Documents. This
Agreement shall be binding upon and inure to the benefit of Forestar and its
successors and assigns and shall be binding upon and inure to the benefit of the
Employee and his or her legatees, distributees and personal representatives.
This Agreement may be executed by Forestar and the Employee by means of
electronic or digital signatures, which shall have the same force and effect as
manual signatures. Participant agrees that clicking “I Accept” in connection
with or response to any electronic communication or other medium has the effect
of affixing the Participant’s electronic signature to this Agreement. By signing
this Agreement, the Employee acknowledges and expressly agrees that the Employee
has read the Agreement and the Plan Documents and agrees to their terms. This
Agreement shall be governed by and construed in accord with federal law, where
applicable, and otherwise with the laws of the State of Texas.

Stock Appreciation Right Agreement

-2-



--------------------------------------------------------------------------------



 



(FORESTAR LOGO) [d66295d6629501.gif]
FORESTAR GROUP INC.
STOCK APPRECIATION RIGHT TERMS AND CONDITIONS

1.   Definitions: For purposes of this Forestar Group Inc. Stock Appreciation
Right Terms and Conditions (the “Terms and Conditions”), the Forestar Group Inc.
2007 Stock Incentive Plan (as amended, the “Plan”; and together with the Terms
and Conditions, the “Plan Documents”), and the Stock Appreciation Rights
(“SARs”) to which this Terms and Conditions applies, the following terms shall
have the meanings set forth below:

  a.   Cause: means “cause” as defined in Participant’s employment or service
agreement or in the absence of such an agreement or such a definition, “Cause”
will mean a determination by the Committee that Participant (i) has engaged in
personal dishonesty, willful violation of any law, rule, or regulation (other
than minor traffic violations or similar offenses), or breach of fiduciary duty
involving personal profit, (ii) is unable to satisfactorily perform or has
failed to satisfactorily perform Participant’s duties and responsibilities for
Forestar or any Affiliate, (iii) has been convicted of, or plead nolo contendere
to, any felony or a crime involving moral turpitude, (iv) has engaged in
negligence or willful misconduct in the performance of his or her duties,
including but not limited to willfully refusing without proper legal reason to
perform Participant’s duties and responsibilities, (v) has materially breached
any corporate policy or code of conduct established by Forestar or any Affiliate
as such policies or codes may be adopted from time to time, (vi) has violated
the terms of any confidentiality, nondisclosure, intellectual property,
nonsolicitation, noncompetition, proprietary information and inventions, or any
other agreement between Participant and the Forestar related to Participant’s
Service, or (vii) has engaged in conduct that is likely to have a deleterious
effect on Forestar or any Affiliate or their legitimate business interests,
including but not limited to their goodwill and public image.     b.   Change in
Control:

  i.   A change in control shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (1)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Forestar (not including in the securities beneficially owned by
such Person any securities acquired directly from Forestar or its Affiliates)
representing 20% or more of the combined voting power of Forestar’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clauses (a), (b) or (c) of
paragraph (3) below;     (2)   within any twenty-four (24) month period, the
following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the Effective
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Forestar) whose appointment or election by the
Board or nomination for election by Forestar’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;

Stock Appreciation Right Agreement

-3-



--------------------------------------------------------------------------------



 



  (3)   there is consummated a merger, consolidation of Forestar or any direct
or indirect subsidiary of Forestar with any other corporation or any
recapitalization of Forestar (for purposes of this paragraph (III), a “Business
Event”) unless, immediately following such Business Event (a) the directors of
Forestar immediately prior to such Business Event continue to constitute at
least a majority of the board of directors of Forestar, the surviving entity or
any parent thereof, (b) the voting securities of Forestar outstanding
immediately prior to such Business Event continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of Forestar or any subsidiary of Forestar, at least 60% of the combined voting
power of the securities of Forestar or such surviving entity or any parent
thereof outstanding immediately after such Business Event, and (c) in the event
of a recapitalization, no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of Forestar or such surviving entity or any parent
thereof (not including in the securities Beneficially Owned by such Person any
securities acquired directly from Forestar or its Affiliates) representing 20%
or more of the combined voting power of the then outstanding securities of
Forestar or such surviving entity or any parent thereof (except to the extent
such ownership existed prior to the Business Event);     (4)   the shareholders
of Forestar approve a plan of complete liquidation or dissolution of Forestar;  
  (5)   there is consummated an agreement for the sale, disposition or long-term
lease by Forestar of substantially all of Forestar’s assets, other than (a) such
a sale, disposition or lease to an entity, at least 50% of the combined voting
power of the voting securities of which are owned by shareholders of Forestar in
substantially the same proportions as their ownership of Forestar immediately
prior to such sale or disposition or (b) the distribution directly to Forestar’s
shareholders (in one distribution or a series of related distributions) of all
of the stock of one or more subsidiaries of Forestar that represent
substantially all of Forestar’s assets; or     (6)   any other event that the
Board, in its sole discretion, determines to be a Change in Control for purposes
of this Agreement.         Notwithstanding the foregoing, a “Change in Control”
under clauses (1) through (5) above shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Forestar immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in one or more
entities which, singly or together, immediately following such transaction or
series of transactions, own all or substantially all of the assets of Forestar
as constituted immediately prior to such transaction or series of transactions.

  ii.   For purposes of this definition of “Change in Control”:

  (1)   “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.     (2)   “Beneficial Owner” shall have
the meaning set forth in Rule 13d-3 under the

Stock Appreciation Right Agreement

-4-



--------------------------------------------------------------------------------



 



      Exchange Act.     (3)   “Effective Date” means the Date of Grant of the
applicable SAR.     (4)   “Exchange Act” shall mean the Securities Exchange Act
of 1934, as amended from time to time.     (5)   “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in Sections
13(d) and 14(d) thereof, except that such term shall not include (i) Forestar or
any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of Forestar or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of Forestar in substantially the same proportions as their
ownership of stock of Forestar.

  c.   Exercise Price: means the Exercise Price, as set forth in the applicable
SAR Agreement, which shall not be less than Fair Market Value on the Date of
Grant .     d.   Disability: means Termination of Service due to a Participant’s
becoming disabled (within the meaning of Section 409A of the Code).     e.  
Group: means Forestar and its Affiliates.     f.   Participant: means any
Employee who has been granted a SAR, or any transferee of a SAR by reason of the
death of the Employee or pursuant to the requirements of applicable law.     g.
  Plan: means the Forestar Group Inc. 2007 Stock Incentive Plan, as amended.    
h.   Retirement: means a Participant’s Termination of Service after either
(i) attaining age 65 or (ii) attaining age 55 and completing at least five years
of service with Forestar or any of its Affiliates.     i.   Forestar: means
Forestar Group Inc. and any successor.     j.   SAR Agreement: means an
Agreement representing a SAR granted under the Plan and subject to these Terms
and Conditions.     k.   Termination of Service: means the Employee’s
termination of employment by the Group for any reason.

    Capitalized terms used herein but not defined herein shall have the meaning
assigned to such terms in the Plan.   2.   Acceptance of SAR Agreement: A SAR
grant shall be immediately cancelled and expire if the applicable SAR Agreement
is not accepted (in such manner as may be specified by Forestar) by a
Participant (or his or her agent or attorney) and delivered to Forestar (in such
manner as may be specified by Forestar) within 60 days after the Date of Grant
of the SAR (unless an extension of such deadline for extenuating circumstances
is approved by a Vice President of Forestar).

Stock Appreciation Right Agreement

-5-



--------------------------------------------------------------------------------



 



    3. Exercise of SARs:

  a.   In order to exercise a SAR, notice must be provided to Forestar in such
form as may be specified by Forestar. Such notice shall state that the
Participant elects to exercise a specified SAR award and the number of Shares in
respect of which it is being exercised.     b.   Except as provided in paragraph
5, no SAR may be exercised at any time unless the holder thereof is then an
Employee of the Group.     c.   The applicable SAR Agreement will specify
whether the payment under the SAR is to be made in cash or Shares, or both, or
will reserve to the Committee the right to make that determination prior to or
upon the exercise of the Stock Appreciation Right. Alternatively, the Committee
may provide in an Agreement that the Participant has the discretion whether to
accept payment in cash or Shares, or both. If payment is to be made in cash, the
amount of the payment will equal the product of (a) the number of shares of
Common Stock as to which the SAR is being exercised, and (b) the excess of
(a) the Fair Market Value of a share of Common Stock on the date of exercise
over (b) the Exercise Price of the SAR (the “Cash Payment”). If the payment
under a SAR is to be made in Shares, the number of Shares to be issued will
equal the Cash Payment, divided by the Fair Market Value of a Share on the date
of exercise, rounded to the nearest Share. All payments will be made within
60 days of the exercise of the SAR

4.   Withholding: Forestar’s obligation to pay a Participant upon exercise of a
SAR, in accordance with and subject to the terms of the applicable SAR
Agreement, shall be subject to the satisfaction of applicable federal, state and
local tax withholding requirements. SAR payments that are withheld to satisfy
applicable withholding taxes shall be determined based on the Fair Market Value
of the Common Stock on the date the withholding tax obligation arises. Only the
required statutory minimum tax may be withheld; excess tax withholding is not
allowed.   5.   Termination of Employment: In the event of the Termination of
Service of a Participant to whom a SAR has been granted, the SAR may, subject to
the provisions of paragraph 3 hereof, be exercised as follows:

          Termination   Vested SAR Exercise Period   Treatment of Unvested SARs
Death   12 months   Immediately Vest           Disability   36 months  
Immediately Vest           Retirement   Until Expiration of SAR   Immediately
Vest           For Cause   None—All unexercised Shares are immediately
forfeited.   Forfeited           Other Termination of Service   3 months  
Forfeited

    Notwithstanding the foregoing, in no event may a SAR be exercised after
expiration of its stated term, and in no event shall such term exceed ten years.
SAR awards granted under the Plan to a Participant shall not be affected by any
change of employment so long as the Participant continues to be an Employee of
the Group. A SAR Agreement may contain such provisions as the Committee may
approve with respect to the effect of approved leaves of absence for employees.

Stock Appreciation Right Agreement

-6-



--------------------------------------------------------------------------------



 



6.   Adjustments upon Changes in Capitalization; Other Changes: Notwithstanding
any other provisions of the Plan, in the event of any change in the outstanding
Common Stock by reason of any stock dividend, split-up, spin-off,
recapitalization, reclassification, combination or exchange of shares, merger,
consolidation or liquidation and the like, the Committee shall provide for a
substitution for or adjustment in (i) the number and class of shares covered by
outstanding SAR awards, and (ii) the Exercise Prices of outstanding SARs. The
Committee’s determinations with regard to the adjustments or substitutions
provided for by this paragraph shall be conclusive. The Committee may at any
time, in its sole discretion, make such amendments to the terms of SAR
Agreements as it deems necessary or appropriate to reflect any adjustments or
substitutions made under the Plan or pursuant to this paragraph.   7.   Change
in Control: Notwithstanding any contrary waiting period, installment period or
other limitation or restriction in any SAR Agreement or in the Plan, each
outstanding SAR award granted under the Plan shall become exercisable in full
for the aggregate number of shares covered thereby in the event of a Change in
Control. Any provision of the Plan Documents or any SAR Agreement to the
contrary notwithstanding, in the event of a merger or consolidation to which
Forestar is a party, the Committee shall take such actions, if any, as it deems
necessary or appropriate to prevent the enlargement or diminishment of
Participants’ rights under any SAR award, and may, in its discretion, cause any
SAR award to be canceled in consideration of a payment equal to the product of
(a) the number of shares of Common Stock that the SAR award covers (and has not
previously been exercised) and (b) the excess, if any, of the Fair Market Value
of a share of Common Stock as of the date of cancellation over the Exercise
Price of the applicable SAR.   8.   Nonalienation of Benefits: Except as
required by applicable law, no right or benefit under the Plan or any SAR award
shall be subject to anticipation, alienation, sale, assignment, hypothecation,
pledge, exchange, transfer, encumbrance or charge, and any attempt to
anticipate, alienate, sell, assign, hypothecate, transfer, pledge, exchange,
transfer, encumber or charge the same shall be void. No right or benefit under
the Plan or any SAR award shall in any manner be liable for or subject to the
debts, contracts, liabilities or torts of the person entitled to such benefit.
If any Participant shall become bankrupt or attempt to anticipate, alienate,
sell, assign, hypothecate, pledge, exchange, transfer, encumber or charge any
right or benefit under the Plan or any SAR award, then such right or benefit
shall, in the discretion of the Committee, cease and terminate, and in such
event, the Committee in its discretion may hold or apply the same or any part
thereof for the benefit of the Participant or his beneficiary, spouse, children
or other dependents, or any of them, in such manner and in such proportion as
the Committee may deem proper.   9.   No Right to Continued Employment; No
Additional Rights: Nothing contained in the Plan or in any SAR Agreement shall
confer on any Participant any right to continue in the employ of Forestar or any
of its Affiliates or interfere in any way with the right of Forestar or an
Affiliate to terminate the employment of a Participant at any time, with or
without cause, notwithstanding the possibility that the number of shares of
Common Stock purchasable by such person under his or her SAR award (or SAR
awards) may thereby be reduced or eliminated. Nothing in the Plan Documents or
any SAR Agreement shall be construed to give any employee of Forestar or any
Affiliate any right to receive a SAR award or as evidence of any agreement or
understanding, express or implied, that Forestar or any Affiliate will employ
the Participant in any particular position or at any particular rate of
remuneration, or for any particular period of time. In no event shall a SAR
award provide any Participant with dividend equivalency rights with respect to
the Shares covered by a SAR award.   10.   Exclusion from Pension,
Profit-Sharing and Other Benefit Computations: By acceptance of a SAR award
under the Plan, a Participant shall be deemed to have agreed that any
compensation arising from the SAR award constitutes special incentive
compensation that shall not be taken into account as “salary”, “pay”,
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of Forestar or any Affiliate. In
addition, each Participant shall be deemed to have agreed that neither the
award, vesting, nor exercise of a SAR shall be taken into account in determining
the amount of any life insurance coverage or short or long-term disability
coverage provided by Forestar or any Affiliate.

Stock Appreciation Right Agreement

-7-



--------------------------------------------------------------------------------



 



11.   Applicability: This Terms and Conditions shall apply to all SAR awards to
which the Committee designates it as applying, and the Committee may designate
it as applying to a SAR award in whole or in part in its discretion.   12.  
Plan Controls: In the event of any conflict between the Plan and the terms of a
SAR Agreement or the Terms and Conditions, the Plan shall govern.

Stock Appreciation Right Agreement

-8-